George Bose Smith, Justice. This is a condemnation proceeding in which the highway department is taking, as a right-of-way for Interstate 40, a strip of land comprising 14,09 acres along the southern edge of a 50-acre tract owned by the appellees. The appeal is from a verdict and judgment fixing the landowners’ compensation at $65,000. The appellant first insists that it was entitled to a change of venue. The proof offered to support the motion was subject to the same defects as that offered in Arkansas State Highway Comm’n v. Leavell, 246 Ark. 1049, 441 S. W. 2d 99 (1969); so, for the reasons stated in that opinion, the motion for a change of venue was properly overruled. The appellant’s principal arguments center upon the substantiality of the testimony adduced by the landowners. They first introduced two expert witnesses, C. Y. Barnes and Lloyd Pearce. Barnes valued the strip taken at $650 an acre and the tract as a whole before the taking at $550 an acre. He fixed the landowners’ total damages at $54,000, much of which derived from the taking of, or depreciation of, improvements. Pearce, whose conclusions were. essentially similar to those of Barnes, valued the land at $500 an acre and arrived at total damages of $56,450. We need not discuss in detail the testimony of the two expért witnesses, for both of their estimates of the landowners ’ just compensation were substantially below the amount of the jury’s verdict. We should observe, however, that just as in Arkansas State Highway Comm’n v. Roberts, 246 Ark. 1216, 441 S. W. 2d 808 (1969), the witnesses were unable to cite a comparable sale of land in the vicinity at a price sufficient to support the acreage values they attributed to the land. The only specific figures given by Barnes were involved in a sale of land that he admitted not to be comparable to the Coffman property. He stated, merely as ,a conclusion, that he had considered probably ten or twelve sales “which you would take into account with a greater degree of intensity with reference to the Coffman property.” He also stated as a conclusion that he had adjusted poncomparable sales as a basis for his opinion, but again no details were- supplied. When asked if he had any sale of comparable property at as much as $550 an acre, Barnes said that he knew of no such sale. A witness for the highway department testified about comparable sales at a much lower selling price. As we have indicated, the verdict must rest only upon the testimony of the landowner Coffman, who alone fixed the damages at an amount equal to the actual award. Coffman went substantially above the estimates of his own expert witnesses by valuing the land at $1,-000 an acre. On cross examination, however, he was unable to give any reasonable basis for such an exaggerated valuation. Hence his testimony is not substantial proof. Arkansas State Highway Comm’n v. Russell, 240 Ark. 21, 398 S. W. 2d 201 (1966). Coffman said that two or three years before the trial a 40-acre tract about a quarter of a mile south of his land had sold for $1,000 an acre. He gave no facts whatever to support a conclusion that the two tracts were comparable within the meaning of the law. See Arkansas State Highway Comm’n v. Witkowski, 236 Ark. 66, 364 S. W. 2d 309 (1963). To the contrary, he admitted on cross examination that the other sale involved land that fronted on a paved highway and that was sold for a subdivision, while Barnes had testified that the highest and best use for the Coffman tract was as an agricultural unit, “with a potential for urban development.” The testimony offered by the highway department was to the effect that the land involved in the sale cited by Coffman was not comparable to the property being considered in the case on trial. According to that proof, which stands uncontradicted in the record, the elevation of the other property was more desirable, that property did not flood like the Coffman land, and it was bought basically for its commercial area fronting on the highway. We are compelled to conclude that Coffman’s testimony was not of such a substantial quality as to support the jury’s verdict. Reversed and remanded for a new trial. Fogleman, J,, dissents.